Citation Nr: 1109643	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for residuals of an injury to the left lower extremity.

4.  Entitlement to service connection for residuals of shell fragments wounds (SFW) to the right arm, right hand, right index finger, and left lower extremity.

5.  Entitlement to an initial compensable disability rating for residuals of a SFW to the left side of head.

6.  Entitlement to an initial compensable disability rating for residuals of a SFW wound to the left arm.

7.  Entitlement to a 10 percent disability rating based on multiple non-compensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1971 and was awarded the Combat Action Ribbon and the Republic of Vietnam Cross of Gallantry with palm and frame.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).

As originally developed for appeal, the Veteran's claim included the additional issues of entitlement to service connection for diabetes mellitus and peripheral neuropathy of the lower extremities.  These issues were considered in the rating action on appeal.  They were the subject of a notice of disagreement (NOD) and were addressed in the statement of the case (SOC).  However, neither issue was included in the substantive appeal.  [Indeed, in the substantive appeal, the Veteran indicated that he did not wish to pursue either of these claims.  Although the RO erroneously included the diabetes issue in the June 2008 supplemental statement of the case, subsequent statements from the Veteran's representative, dated in August 2008 and February 2011 do not include this claim.]  Accordingly, the Board concludes that the Veteran did not perfect an appeal of either the diabetes or peripheral neuropathy of the lower extremity issues and that they are, therefore, final.  Thus, new and material evidence is required to reopen both claims.  

With that in mind, the RO's attention is directed to an August 2009 VA examination report which confirms a diagnosis of type II diabetes mellitus.  The Board notes that the Veteran's DD Form 214 discloses that he served on active duty in the Republic of Vietnam during the Vietnam era, and thus he is presumed to have been exposed to Agent Orange or other herbicide agent.  The Board also notes that diabetes mellitus is one of the enumerated conditions for which presumptive service connection due to Agent Orange exposure is available.  Therefore the VA examination report reasonably raises the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of SFWs to the right arm, right hand, right index finger, and left lower extremity; entitlement to increased disability ratings for SFWs to the left side of the head and left arm; and entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not submitted or identified competent medical evidence of a chronic headache disorder at any time during the pendency of the appeal.

2.  Hypertension was not shown or diagnosed during service or within one year of the Veteran's discharge from military service, and is not shown to have developed as a result of an established event, injury, or disease during service or as a result of any service-connected disability.

3.  The preponderance of the competent and credible evidence of record does not show that the Veteran was diagnosed with a chronic residual disability of a left leg injury at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Hypertension was not incurred in or aggravated by service, cannot be presumed to have been incurred in service, and is not shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  A chronic left lower extremity disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in March 2006 and July 2007, the RO informed the Veteran of its duty to assist him in substantiating his service connection claims under the VCAA, and the effect of this duty upon his claims.  The July 2007 letter informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The Veteran's appeal has been readjudicated-most recently in June 2008.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the service connection claims adjudicated herein.  Relevant in-service and post-service treatment reports are of record.  While VA did not provide the Veteran with examinations and/or did not obtain a medical opinion as to the origins of the disability, the Board finds that VA had no obligation to do so in connection with the current appeal because STRs are negative for diagnoses of the claimed disorders and the post-service treatment records are either negative for diagnoses of current chronic disorders or do not show the Veteran's complaints, diagnoses, or treatment for the claimed disorders for many years after his separation from military service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  
II.  Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's non-service connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Headaches

The Veteran is seeking service connection for headaches.  However, the primary impediment to a grant of service connection for this aspect of the Veteran's appeal is the absence of medical evidence of a current disability.  The overwhelming medical evidence indicates that he does not currently have a headache disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records (STRs) show the Veteran made no specific headache complaints during service, and none are documented.  These records do reveal that he sustained a shrapnel wound to the left temporal region in February 1968.  However, there are no records of additional follow-up evaluation or clinical findings to suggest that this injury resulted in a chronic headache disorder or that provide a basis for such a diagnosis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

The paucity of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as no records of post-service treatment for headaches have been submitted or identified.  A VA examination was conducted in March 2007, and, at that time, no clinical disorder involving headaches was diagnosed.  

While headaches are the types of symptoms capable of lay observation, the record is devoid of evidence to suggest that the Veteran has ever been seen or treated for this or any related conditions, either during service or after service separation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  There are no objective clinical findings indicating that the Veteran has had continuing disabling symptomatology as a result of the shrapnel injury to the head during service, and his post-service contention alone cannot satisfy the criteria for a current disability.  In the absence of a clear diagnosis, or abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Importantly, however, and of particular significance to the Board in this matter, is the fact that, at no time during the current appeal has a diagnosis of a chronic headache disorder been made.  Based on this evidentiary posture, service connection for headaches cannot be awarded.  

B.  Hypertension

The Veteran also seeks service connection for hypertension, on a secondary basis.  Essentially, he maintains that his hypertension was caused by his diabetes mellitus.  Initially, in this regard, the Board reiterates that service connection for diabetes mellitus was previously denied.  The Board also notes that it has referred to the agency of original jurisdiction the matter of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for diabetes mellitus (due in part to an August 2009 VA examination which provided a diagnosis of this disorder).  However, even if the Board were to consider the Veteran's diabetes to be service-connected, competent evidence of record does not support the finding that this disorder caused or aggravated the Veteran's hypertension.  Specifically, competent evidence of record indicates that the Veteran's hypertension was initially diagnosed in the late 1990s and that his diabetes mellitus was not first diagnosed until the August 2009 VA examination.  As his diabetes was not shown until approximately one decade after he was first found to have hypertension, his diabetes could not have caused or aggravated his high blood pressure.  Accordingly, service connection for hypertension, as secondary to diabetes mellitus would not be warranted, even if the Board were to assume that his diabetes were service-connected.  

Furthermore, the Veteran has not asserted that his hypertension is the result of any other disability.  As there is no predicate disability upon which secondary service connection may be granted, this argument does not provide a basis for a grant of service connection.  See 38 C.F.R. § 3.310; Allen supra.  Consequently, the claim lacks legal merit and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  

To the extent the Veteran is claiming service connection on a direct basis, the Board is unable to attribute his post-service development of hypertension to his active service.  In this regard, and for VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, Note 1 (2010).  That said, there is no competent medical evidence of elevated blood pressure readings or other indicia of hypertension shown in the Veteran's STRs.  His enlistment examination dated in March 1967, shows a blood pressure reading of 120/80.  He specifically denied a history of dizziness or fainting spells and high blood pressure on the concurrent Report of Medical History.  His June 1971 separation physical shows his blood pressure was 120/78.  Neither of these readings is sufficiently high to require treatment or result in a diagnosis.  

The earliest notation in the medical records of a diagnosis of hypertension is a 2001 VA outpatient treatment record, 30 years after his separation from service in 1971.  At that time the Veteran's blood pressure readings were 194/108, and 185/100 and he was given Clonidine, a drug used to control blood pressure.  [In this regard, the Board also notes that the report of the August 2009 VA examination indicates that the onset of the Veteran's hypertension was in the late 1990s.]  

Here, the absence of evidence of hypertension in the STRs and the long span between the conclusion of his military service and the onset of his symptoms after service is probative evidence against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, the record is negative for a medical opinion linking the hypertension to service.  See Hickson, supra.  

The Board has reviewed all of the evidence of record and does not dispute that the Veteran currently suffers from hypertension.  However, as his hypertension has not been medically associated with military service, there is no foundation upon which to allow the claim.  

C.  Left Leg Injury Residuals 

The Veteran contends that he injured his left hip and leg while in service and that he continues to suffer from residuals of that injury.  He maintains that during a forced march he fell down the side of a mountain and developed severe hip and leg pain.  He was treated with pain medication and returned to duty in two days.

STRs show that on enlistment in March 1967 the Veteran gave a history of a swollen left knee at age 18 while playing football.  However, clinical evaluation of the lower extremities was within normal limits.  In February 1968, he was evaluated for periodic left hip pain and stiffness after falling into a hole during a mortar attack.  On examination there was full range of motion of the hip with no spasm and X-rays were negative.  At that time he gave a pre-service history of trauma to the left hip after being tackled in football game with recurrent pain and stiffness since then.  The clinical impression was apparent contusion with no active treatment necessary.  The Veteran continued to serve until his separation in 1971, without any further complaints or treatment.  His symptoms were therefore acute and transitory and resolved prior to discharge from service.  Clyburn, supra.  

The Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, the Veteran reported having a pre-service history of injury to his left lower extremity from a football injury at the time of his enlistment.  Despite that reported history, the clinical evaluation portion of his enlistment physical did not document any diagnosis of such a disorder, and there are no medical records dated prior to service documenting a preexisting left leg impairment.  Thus, there is no clear and unmistakable evidence showing that such a disorder existed prior to service.  The history provided by a veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Accordingly, the Board concludes that the Veteran was sound on enlistment.  The Board's analysis is, therefore, limited to the issue of whether a current left leg disorder was incurred during the Veteran's military service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

The crux of this particular claim for service connection hinges on the question of whether the Veteran has a chronic residual disability of a left leg injury.  See Rabideau, supra; Brammer, supra; and Degmetich, supra.  Although during service he was treated for a left leg injury, there was no additional follow-up evaluation or additional clinical findings to suggest that the symptoms constituted a chronic left leg disability or that provide a basis for a current diagnosis.  

The Board does not dispute that the Veteran may experience recurring symptomatology, however there is no objective clinical confirmation that he suffers from an actual left leg disability and his in-service history alone cannot satisfy that criteria.  See Sanchez-Benitez, supra.  That a disease or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Here, there are no objective post-service clinical findings or a competent medical opinion to indicate that the Veteran has had continuing disabling symptomatology as a result of the left leg injury in service.  Nor has there been any competent evidence of such a disorder since he filed his claim.  See McClain supra.  Therefore, the claim must be denied. 

III.  Additional Considerations

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions or written statements.  As to his assertions that he developed his claimed disabilities as a result of service or a service-connected disability, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to describe acute injuries or pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The problem in this case is that the evidence currently contained within the claims file does not establish that a medical nexus exists between hypertension and the Veteran's military service or a service-connected disability.  Moreover, there is no competent evidence of record of a diagnosis of headaches or left leg injury residuals at any time during the current appeal.  Thus, the Veteran's own opinion and theories, to the extent they are to be accorded some probative value, are far outweighed by the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board is also cognizant of the Veteran's combat service as well as the tenets of 38 U.S.C.A. § 1154(b).  This regulation provides that, in considering claims of veterans who engaged in combat during campaigns or expeditions, satisfactory lay or other evidence of incurrence or aggravation in such combat of an injury or disease, if consistent with the circumstances, conditions or hardships of such service, will be accepted as sufficient proof of service connection, even when there is no record of incurrence or aggravation.  However, this provision does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Rather, the provision aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Thus, insofar as the Veteran may be claiming that any condition is a result of combat, the Board notes that this provision does not alter the fundamental requirements that he must submit probative medical evidence of a causal relationship between his current conditions and service.  Id.  That is, despite his combat status, the Veteran must still provide satisfactory evidence of a relationship between his service and the claimed disabilities.  Here, the probative and persuasive evidence weighs against his claims, as it fails to create a nexus between the Veteran's hypertension and his service or a service-connected disability and does not provide competent evidence of a diagnosed headache or residual left leg disabilities.  In this case, the preponderance of the evidence is against these service connection claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for residuals of an injury to the left lower extremity is denied.  


(CONTINUED ON NEXT PAGE)
REMAND

The Veteran claims that his service-connected residuals of a SFW to the left side of the head and left arm are more disabling than the current noncompensable disability ratings reflect.  Review of the claims folder reveals that Veteran has not been afforded a pertinent VA examination of the service-connected disabilities on appeal since 2007.  Because there may have been significant changes in these service-connected disabilities since then, a more contemporaneous medical examination is needed, particularly, given the passage of time since his last VA examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination].  See also Green, supra (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination to be conducted on remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his last VA examination in 2007.  In addition, to the scars, the examiner should clearly identify each area of injury and each muscle group affected by the service-connected SFW to the left head and left arm.  See 38 C.F.R. § 4.56 (the criteria for evaluating disability due to muscle injury).

Furthermore, the Veteran contends that, in addition to the shrapnel wounds and resulting residual disabilities that already have been service connected, he received shrapnel wounds to his right arm, right hand, right index finger, and left leg.  Specifically, in his February 2006 claim, he stated that he sustained shrapnel fragments to his right arm and left leg during combat.  He received stitches to the right arm and field battle dressings to the left leg and was "helo-lifted" to "Rear Hospital" in DaNang for about 15 days before returning to the field.  He indicated that in December 1968, while engaged in a fire fight, he was hit with metal fragments in the right hand and received small arms fire to the inside of his left leg.  He was treated with stitches to the right index finger at the 3rd Battalion, Rear Medical Base.  After leaving the medical facility he returned to the U.S.  

This claim is complicated by the fact that there is no objective confirmation that the Veteran received in-service shrapnel injuries to the right upper extremity or the left lower extremity.  Review of the STRs show the Veteran was seen by two different medical providers on different dates (6 months apart) and that each noted the Veteran was being treated for shrapnel wounds involving the left arm.  Thus, for the Veteran's allegations that he was treated for the right arm in service, to be true, one would have to assume that at least one of the medical providers designated the wrong arm during service.  Of significance in this matter is a post-service VA examination in March 2007, which found no evidence of a shell fragment scar involving the left arm and in doing so changed the diagnosis to shell fragment scar of the right arm.  

As noted in Collette supra, under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  In view of the Veteran's well-documented combat service as well as the post-service VA examination report, the Board finds that an examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  According to the Veterans Benefits Administration's Adjudication Procedure Manual, the National Personnel Records Center (NPRC) files certain clinical records by the military hospital or other military medical facility which provided treatment.  Clinical records are filed by hospital name or number, then chronologically by year of treatment, or month and year of treatment.  M21-1, Part III, Chapter 4.01(b)(2)(b).  The AMC/RO should undertake additional efforts to obtain any outstanding hospitalization and/or separately-filed clinical records related to the Veteran's reports of treatment at a field hospital or medical unit in Vietnam in June 1968. 

Resolution of the Veteran's appeal for a 10 percent rating for multiple noncompensable disabilities claim is dependent, at least in part, on these issues being remanded.  In other words, a grant of one of the initial rating claims would render the 38 C.F.R. § 3.324 claim moot, and a grant of the service connection claim remanded herein could render the 38 C.F.R. § 3.324 issue moot.  Therefore a decision by the Board on the 38 C.F.R. § 3.324 claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any outstanding hospitalization and/or separately-filed clinical records related to the Veteran's reports of treatment at a field hospital or medical unit in Vietnam in June 1968.  All efforts to obtain such records should be documented in the claims folder.

2.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to recent treatment or evaluation, and to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  All pertinent records should be obtained and associated with the claims folder. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

3.  Also, accord the Veteran an appropriate VA examination(s) to determine the current degree of severity of his service-connected left head and left arm shrapnel wound residuals and to determine the nature, extent, and etiology of any SFW residuals of his right arm, right hand, right index finger, and left lower extremity.  The claims folder must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

With regard to the service-connected left head and left arm disabilities the examiner should:

a) identify all muscle groups affected by the residuals of the shell fragment wounds and specify the degree of injury to that muscle group and what functional abilities are affected.  Any impairment in the current functioning of any relevant muscle group, should be noted, and characterized as slight, moderate, moderately severe, or severe.  He/she should also comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

b) identify all residuals attributable to the Veteran's service-connected left head and left arm shrapnel wounds, to include any orthopedic or neurological residuals.

c) provide a detailed description of each scar, to include, but not limited to, the following: the size of each scar and scar areas in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; and whether any scar causes limited motion or other limitation of function of an affected bodily part.  If so, the examiner should describe in detail the limitation(s), and extent and severity thereof.  

d) describe the extent of disfigurement or deformity resulting from the scars.  Color photographs should be included with the examination report if deemed necessary or helpful.

With regard to the right arm, right hand, right index finger and left lower extremity, the examiner should:

a) use any testing deemed appropriate to determine whether the Veteran currently has shell fragment wounds or any injuries consistent with having sustained shell fragment wounds to these particular areas of his body.  If so, the examiner should specifically address whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any current disabilities of the right arm, right hand, right index finger and left lower extremity, to include scars, are consistent with shell fragment wounds.

b) identify all muscle groups affected by the shell fragment wounds.  Any impairment in the current functioning of any relevant muscle group should be noted and characterized as slight, moderate, moderately severe, or severe.  The examiner should also identify all residuals attributable to the shell fragment wound, to include any scars, orthopedic or neurological residuals. 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate 



(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


